OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OFTEXAS
                OF$?rf££ S%&ftEQ5L STATION> AUSTIN, TEXAS 78711

                PENALTY FOR
                PRIVATE USE
                                                             ZIP 78701   <
                                                             02 1W
5/20/2015                     , ;t                      ^w Q001401603 MAY 22 2015
                                                         COA No. 14-13-00963-CR
HASTINGS, GARRICK IAN        Tr. CCtfo. 1403750                              PD-0196-15
On this day, the Appellant's Pro "Se petition for discretionary review"haTbeen
refused.

                                                                  Abel Acosta, Clerk

                           GARRICK IAN HASTINGS